DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11, 234, 262. Although the claims at issue are not identical, they are not patentably distinct from each other because, The pending claims are an obvious variation of the patented claims take an example of comparing claim 2 of the instant application and claim 19 of  Patent ‘262.


Patent ‘262 claim 1
Application Claim 19.
1. A method for wireless communication at a user equipment (UE), comprising:



transmitting capability information indicating that the UE is capable of transmitting an uplink transmission comprising a sounding reference signal in a same transmission time interval (TTI) in which a grant is received;


 detecting, within a first TTI, a grant triggering the UE to transmit an aperiodic sounding reference signal (A-SRS); 

identifying offset information indicating a TTI offset relative to the detected grant, the offset information based at least in part on the capability information; 

determining a second TTI for transmitting the A-SRS based at least in part on the TTI offset and the capability information; and 

transmitting the A-SRS in an SRS resource of the second TTI.
19. (New) An apparatus for wireless communication, comprising: a memory; and
at least one processor coupled to the memory, wherein the at least one processor is configured to:
transmit capability information indicating that a user equipment (UE) is capable of transmission of an uplink transmission comprising a sounding reference signal in a same transmission time interval (TTI) in which a grant is received; 

detect, within a first TTI, a grant triggering the UE to transmit an aperiodic sounding reference signal (A-SRS); 

identify offset information indicating a TTI offset relative to the detected grant, the offset information based on the capability information; 

determine a second TTI for transmission of the A-SRS based on the TTI offset and the capability information; and 

transmit the A-SRS in an SRS resource of the second TTI.  


Claims 3-28 of the instant application are similarly rejected as being unpatentable over claims 2-15 of the Patent ‘262. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Regarding claim 2,  claim 2 recites “identify a second TTI based on a first number of symbol periods between receipt of the downlink control information by the UE and when the UE is capable to receive uplink data”  lines 8-10, it is unclear how the UE capability of receiving uplink data is used to identify a second TTI, as the uplink data is transmitted from the UE and  received by a base station as disclosed in the specification( [0147], [0155]). For examination purpose the claim limitation  “UE is capable to receive uplink data”  is being interpreted as UE is capable of receive data.
    Claims 2-18 are rejected as being dependent of rejected claim(s).



Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al(US 2014/0016475 A1) in view of  Papasakellariou et al(US 2014/0269460 A1) hereinafter referred as Papa ‘460 .

Regarding claim 2, Zhou ‘475 teaches, an apparatus for wireless communication( [0100] and Fig. 6, UE for wireless communication disclosed), comprising: detect, within a first transmission time interval (TTI), downlink control information triggering a user equipment (UE) to transmit an aperiodic sounding reference signal (A-SRS) )( [0041], [0042] and Figs. 3-5,  the UE detecting/receives a signaling on the K  TTI( see Fig. 4, 3a, the triggering signaling is received on TTI 4) that triggers aperiodic SRS transmission); identify a second TTI based on a first number of symbol periods between receipt of the downlink control information by the UE([0041], [0042] and Figs. 3-5, determining the TTI  offset, determining the TTI for transmitting A-SRS based on the k th TTI and TTI offset); and transmit the A-SRS in an SRS resource of the second TTI( ([0041], [0042] and Figs. 3-5, when the UE receives the triggering signal on TTI #4 transmitting the A-SRS on TTI 12 or 17, as shown in Figs. 3-4).  
Zhou ‘475 does not explicitly teach, a memory; and at least one processor coupled to the memory, wherein the at least one processor is configured to: when the UE is capable to receive uplink data.
Papa ‘460 teaches, a memory; and at least one processor coupled to the memory( [0034], [0040] UE 114, comprising memory 260 coupled to processor 240), wherein the at least one processor is configured to: when the UE is capable to receive uplink data( [0103], [0104], based on the capability of UE receiving and transmitting downlink and uplink data within TTI identifying a TTI for transmitting A-SRS).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou ‘475 by incorporating the method of notifying a UE using control channel as taught by Papa ‘460, since such modification provides channel state information for scheduling downlink and uplink transmissions in adaptively configured communication systems, as suggested by Papa ‘460 ([0007]).
Regarding claim 3,  Zhou ‘475 does not to explicitly teach, wherein the at least one processor is configured to: receive the downlink control information of the first TTI that includes offset information, wherein the downlink control information indicates resources of a shared data channel allocated to the UE for reception of downlink data
Papa ‘460 teaches, wherein the at least one processor is configured to: receive the downlink control information of the first TTI that includes offset information([0100]-[0102], UE receiving TTI offset information on a PDCCH in downlink TTI n), wherein the downlink control information indicates resources of a shared data channel allocated to the UE for reception of downlink data([0063], [0070], UE receiving A-SRS triggering message that includes grants for PDSCH). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou ‘475 by incorporating the method of notifying a UE using control channel as taught by Papa ‘460, since such modification provides channel state information for scheduling downlink and uplink transmissions in adaptively configured communication systems, as suggested by Papa ‘460 (see [0007]).
Regarding claim 4, Zhou ‘475 does not to explicitly teach, wherein the offset information is a bit sequence included within the downlink control information of the first TTI, wherein transmission of the A-SRS is based on the bit sequence,
 Papa ‘460 teaches, wherein the offset information is a bit sequence included within the downlink control information of the first TTI( [0104], [0120], bits included within DCI to trigger A-SRS ), wherein transmission of the A-SRS is based on the bit sequence( [0104], [0120],  bits included within DCI to trigger A-SRS ).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou ‘475 by incorporating the method of notifying a UE using control channel as taught by Papa ‘460, since such modification provides channel state information for scheduling downlink and uplink transmissions in adaptively configured communication systems, as suggested by Papa ‘460 ([0007]).
Regarding claim 5, Zhou ‘475 does not to explicitly teach, wherein the bit sequence comprises zero bits, one bit, two bits, or three bits.
Papa ‘460 teaches, the combination of Zhou ‘475 and Papa ‘460 teaches all of the claim limitations, Papa ‘460 further teaches, wherein the bit sequence comprises zero bits, one bit, two bits, or three bits( [0070], [0104],  one or two bits being use for indicating A-SRS TTI position).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou ‘475 by incorporating the method of notifying a UE using control channel as taught by Papa ‘460, since such modification provides channel state information for scheduling downlink and uplink transmissions in adaptively configured communication systems, as suggested by Papa ‘460 ([0007]).
Regarding claim 6, Zhou ‘475 does not to explicitly teach, wherein the bit sequence corresponds to a number of TTIs occurring between receipt of the downlink control information by the UE and when the UE is capable to receive downlink data in accordance with the downlink control information.
Papa ‘460  teaches, wherein the bit sequence corresponds to a number of TTIs occurring between receipt of the downlink control information by the UE and when the UE is capable to receive downlink data in accordance with the downlink control information([0100],[0104], receiving bits indicating TTI for transmitting A-SRS,  the UE receives the A-SRS requesting bits in a DCI format scheduling a PDSCH transmission to the UE).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou ‘475 by incorporating the method of notifying a UE using control channel as taught by Papa ‘460, since such modification provides channel state information for scheduling downlink and uplink transmissions in adaptively configured communication systems, as suggested by Papa ‘460 ([0007]).
  	Regarding claim 7, Zhou ‘475 does not to explicitly teach, wherein the bit sequence is configured to jointly trigger transmission of a zero power channel state information (CSI-RS) from a network device and transmission of the A-SRS from the UE.
Papa ‘460 teaches, wherein the bit sequence is configured to jointly trigger transmission of a zero power channel state information (CSI-RS) from a network device and transmission of the A-SRS from the UE([0060], ],[0104], UE receiving bits that triggers  A-SRS transmission while the UE uses a Zero Power CSI-RS (ZP CSI-RS) that is configured to the UE by a serving eNB using higher layer signaling).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou ‘475 by incorporating the method of notifying a UE using control channel as taught by Papa ‘460, since such modification provides channel state information for scheduling downlink and uplink transmissions in adaptively configured communication systems, as suggested by Papa ‘460 ([0007]).
Regarding claim 8, Zhou ‘475 does not to explicitly teach, wherein the downlink control information indicates resources of a shared data channel allocated to the UE for reception of downlink data.
Papa ‘460 teaches, wherein the downlink control information indicates resources of a shared data channel allocated to the UE for reception of downlink data( [0063], [0070], UE receiving A-SRS triggering message that includes grants for PDSCH).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou ‘475 by incorporating the method of notifying a UE using control channel as taught by Papa ‘460, since such modification provides channel state information for scheduling downlink and uplink transmissions in adaptively configured communication systems, as suggested by Papa ‘460 ([0007]).
Regarding claim 9, Zhou ‘475 does not to explicitly teach, wherein, to identify the second TTI, the at least one processor is configured to: identify the second TTI based on a second number of symbol periods between receipt of the downlink control information by the UE and when the UE is capable to receive downlink data.
Papa ‘460  teaches, wherein, to identify the second TTI, the at least one processor is configured to: identify the second TTI based on a second number of symbol periods between receipt of the downlink control information by the UE and when the UE is capable to receive downlink data([0100],[0104], receiving bits indicating TTI for transmitting A-SRS,  the UE receives the A-SRS requesting bits in a DCI format scheduling a PDSCH transmission to the UE).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou ‘475 by incorporating the method of notifying a UE using control channel as taught by Papa ‘460, since such modification provides channel state information for scheduling downlink and uplink transmissions in adaptively configured communication systems, as suggested by Papa ‘460 ([0007]).
Regarding claim 10, Zhou ‘475 does not to explicitly teach, wherein, to identify the second TTI, the at least one processor is configured to: determine a maximum of the first number of symbol periods and the second number of symbol periods.
Papa ‘460  teaches, wherein, to identify the second TTI, the at least one processor is configured to: determine a maximum of the first number of symbol periods and the second number of symbol periods ([0065], [0066], [0104], determining TTI for transmitting  A-SRS based on maximum amount of symbols that can be included in specific TTI).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou ‘475 by incorporating the method of notifying a UE using control channel as taught by Papa ‘460, since such modification provides channel state information for scheduling downlink and uplink transmissions in adaptively configured communication systems, as suggested by Papa ‘460 ([0007]).
Regarding claim 17, Zhou ‘475 does not to explicitly teach, wherein, to identify the second TTI, the at least one processor is configured to: identify a sounding reference signal (SRS) slot offset indicative of the second TTI relative to the first TTI, wherein the SRS slot offset is configured via radio resource control signaling
Papa ‘460  teaches, wherein, to identify the second TTI, the at least one processor is configured to: identify a sounding reference signal (SRS) slot offset indicative of the second TTI relative to the first TTI, wherein the SRS slot offset is configured via radio resource control signaling([0065], [0110] TTI offset being configured via RRC signaling).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou ‘475 by incorporating the method of notifying a UE using control channel as taught by Papa ‘460, since such modification provides channel state information for scheduling downlink and uplink transmissions in adaptively configured communication systems, as suggested by Papa ‘460 ([0007]).
Regarding claim 18, the combination of Zhou ‘475 and Papa ‘460 teaches all of the claim limitations, Zhou ‘475 further teaches,  , wherein the downlink control information comprises a downlink grant, and wherein the downlink grant triggers the UE to transmit the A-SRS( [0041]-[0042] and Figs. 3-5,  the UE detecting/receives a signaling on the K  TTI( see Fig. 4, 3a, the triggering signaling is received on TTI 4) that triggers aperiodic SRS transmission).  

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou ‘475 and Papa ‘460 as applied to claims above, and further in view of  Cho et al(US 2018/0020431 A1).
Regarding claim 12, the combination of Zhou ‘475 and Papa ‘460 teaches all of the claim limitations except, wherein the at least one processor is configured to: transmit capability information indicating the first number of symbol periods and the second number of symbol periods.
Cho ‘431 teaches, wherein the at least one processor is configured to: transmit capability information indicating the first number of symbol periods and the second number of symbol periods([00 27],  [0166], [0243] and claim 27 and Table 1, UE transmitting  capability information to the eNB,  indicating the time it will take the UE to decode/process an uplink grant and transmit an uplink data).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhou ‘475 and Papa ‘460  by incorporating the method of determining UL offset based on UE capability as taught by Cho ‘431, since such modification would provide an UL resource grant method for a fast RRC connection setup in order to reduce transmission latency of a low latency service, as suggested by Cho ‘431([0004]).
Regarding claim 13, the combination of Zhou ‘475 and Papa ‘460 teaches all of the claim limitations except, wherein the first number of symbol periods and the second number of symbol periods are a specified capability of the UE.
Cho ‘431 teaches, wherein the first number of symbol periods and the second number of symbol periods are a specified capability of the UE([00 27],  [0166], [0243] and claim 27 and Table 1, UE transmitting  capability information to the eNB,  indicating the time it will take the UE to decode/process an uplink grant and transmit an uplink data).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhou ‘475 and Papa ‘460  by incorporating the method of determining UL offset based on UE capability as taught by Cho ‘431, since such modification would provide an UL resource grant method for a fast RRC connection setup in order to reduce transmission latency of a low latency service, as suggested by Cho ‘431([0004]).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou ‘475 and Papa ‘460 as applied to claims above, and further in view of  Guo et al(US 2020/0137582 A1).

Regarding claim 14, the combination of Zhou ‘475 and Papa ‘460 teaches all of the claim limitations except, wherein, to identify the second TTI, the at least one processor is configured to: determine the second TTI and the first TTI are a same TTI.
Guo ‘592 teaches, wherein, to identify the second TTI, the at least one processor is configured to: determine the second TTI and the first TTI are a same TTI([0171], [0172],  UE receiving offset in terms of symbols when the A-SRS is to be transmitted in the same TTI).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhou ‘475 and Papa ‘460 as taught by Guo ‘592, since such modification would provide flexibility to support various applications meeting requirements on a use case basis, as suggested by Guo ‘592(see [0004]).
Regarding claim 15, the combination of Zhou ‘475 and Papa ‘460 teaches all of the claim limitations except, wherein the first number of symbol periods is equal to or less than a difference between a number of symbol periods between an SRS resource of the second TTI and a control channel of the first TTI.
Guo ‘592 teaches,  wherein the first number of symbol periods is equal to or less than a difference between a number of symbol periods between an SRS resource of the second TTI and a control channel of the first TTI([0104], [0105], [0171],[0172], determining transmitting  slot based on symbol index offset which is less than the difference between A-SRS triggering symbol and transmitting symbol).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhou ‘475 and Papa ‘460 as taught by Guo ‘592, since such modification would provide flexibility to support various applications meeting requirements on a use case basis, as suggested by Guo ‘592(see [0004]).
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found: http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; or (3) EFS WEB. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AWET HAILE/            Primary Examiner, Art Unit 2474